Motion and cross motions granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s and respondents’ points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorneys for each of the respondents and flies 6 typewritten or 19 mimeographed copies thereof, together with the original record with this court on or before September 9, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Each respondent is to serve one copy of their respondents’ typewritten or mimeographed points upon the attorney for the appellant on or before September 24, 1960, and is to file 6 typewritten or 19 mimeographed copies thereof with this court. Concur — Breitel, J. P., Babin, M. M. Frank, Valente and Stevens, JJ.